       Case 9:19-cr-00014-DLC Document 181 Filed 10/15/20 Page 1 of 12



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                               CR 19–14–M–DLC

                      Plaintiff,

        vs.                                                     ORDER

 DANIEL BRIAN BURKE,

                      Defendant.


      Before the Court is Defendant Daniel Brian Burke’s Motion in Limine.

(Doc. 173.) Mr. Burke asks this Court to exclude at trial, testimony and evidence

which “references . . . [his] advice regarding personal property taxes.” (Id.) The

Court will enter a preliminary ruling on this motion, subject to renewal at trial if

such evidence is offered.

                                    BACKGROUND

      Mr. Burke is charged with one count of conspiracy to defraud the United

States in violation of 18 U.S.C. § 371 and six counts of aiding and assisting the

subscribing to a false document in violation of 26 U.S.C. § 7206(2). (See

generally Doc. 1.) The original trial in this matter was held from June 1, 2020 to

June 5, 2020 and ended in a mistrial. (Doc. 119.)

      On the second day of trial, the Court admitted into evidence as Exhibit 72a,

                                           1
        Case 9:19-cr-00014-DLC Document 181 Filed 10/15/20 Page 2 of 12



over Mr. Burke’s objection,1 a video interview between Mr. Burke and IRS Special

Agent Tom Klepper. (Doc. 174-1 at 2.) The admission of a portion of this video

was subject to a limiting instruction, which stated:

       All right. Ladies and gentlemen of the jury, I’m going to give you a
       limiting instruction regarding a portion of the transcript that you are
       about to hear. And it extends in my copy of the transcript for about 13
       pages. I’m not gonna stop at a certain point and say the limiting
       instruction no longer applies because I’m going to tell you the portion
       of this to which the limiting instruction does apply.

       You are about to hear testimony -- and this is the Court’s Trial
       Instruction 2. You are about to hear testimony regarding the manner in
       which the Baumgardners treated their personal property for state
       taxation purposes. This evidence of other acts will be admitted only
       for limited purposes.

       You may consider this evidence only for its bearing, if any, on the
       question of the defendant’s intent, motive, opportunity, preparation,
       plan, knowledge, absence of mistake, or absence of accident and for
       no other purpose. Do not consider this evidence for any other purpose.
       Of course, it is for you to determine whether you believe this evidence
       and, if you do believe it, whether you accept it for the purpose offered.
       You may give it such weight as you feel it deserves but only for the
       limited purposes that I describe to you.

       The defendant is not on trial for committing these other acts. You may
       not consider the evidence of these other acts as a substitute for proof
       that the defendant committed the crimes charged. You may not
       consider this evidence as proof that the defendant has a bad character
       or any propensity to commit crimes. Specifically, you may not use
       this evidence to conclude that because the defendant may have
       committed the other acts, he must also have committed the acts
       charged in the indictment.


1
 Specifically, the Court overruled Mr. Burke’s Rule 403 objection, finding that the evidence’s
materiality was not substantially outweighed by its prejudicial effect. (Trial Tr. Day 2 at 17–18.)
                                                 2
       Case 9:19-cr-00014-DLC Document 181 Filed 10/15/20 Page 3 of 12



      Remember that the defendant is on trial here only for the charges
      listed in the indictment, not for these other acts. Do not return a guilty
      verdict unless the government proves the crimes charged in the
      indictment beyond a reasonable doubt.

(Id. at 3–5.) During the video, Mr. Burke discusses his handling of certain state

personal property tax issues for the Baumgardners. (Id. at 7–8.) At one point, Mr.

Burke likens his approach to state personal property tax issues to getting away with

murder. (Id.) Mr. Klepper subsequently testified regarding his interpretation of

this portion of Exhibit 72a, insinuating that Mr. Burke had engaged in unlawful

conduct with respect to the Baumgardners state personal property taxes. (Id. at 7–

8.) Mr. Burke did not object to this testimony.

      Mr. Burke now asks the Court to exclude from evidence the portion of

Exhibit 72a extending from minute 25:20 to minute 35:18. (Doc. 174 at 7.)

Additionally, Mr. Burke seeks the blanket exclusion of all witness testimony

regarding “state personal property tax issues.” (Id.) Mr. Burke argues that such

evidence is inadmissible under Rule 404(b) and otherwise excludable under Rule

403. (Id. at 4–7.) The United States objects to the exclusion of this evidence

arguing that it falls within the inextricably intertwined doctrine and is therefore not

subject to Rule 404(b) and even if this were not the case it constitutes proper Rule

404(b) evidence. (Doc. 176.)

                                      ANALYSIS

      “A motion in limine is a procedural mechanism to limit in advance
                                           3
        Case 9:19-cr-00014-DLC Document 181 Filed 10/15/20 Page 4 of 12



testimony or evidence in a particular area.” United States v. Heller, 551 F.3d 1108,

1111 (9th Cir. 2009). Such motions do not “resolve factual disputes or weigh

evidence” but rather focus on whether the evidence at issue is “inadmissible on all

potential grounds.” United States v. Meech, 2020 WL 5517029, * 4 (D. Mont.

Sept. 14, 2020). In adjudicating motions in limine, this Court is afforded broad

discretion. Id. “However, in limine rulings are not binding” and this Court “may

always change [its] mind during the course of a trial.” Ohler v. United States, 529

U.S. 753, 758 n.3 (2000). Indeed, specific evidentiary rulings are often best made

in the context of a trial.

       As a starting point, this Court notes that only relevant evidence is

admissible. Fed. R. Evid. 402. Evidence is relevant if “it has any tendency to

make a fact more or less probable than it would be without the evidence” and “the

fact is of consequence in determining the action.” Fed. R. Evid. 401. Even if

relevant, the Federal Rules of Evidence preclude admission of other acts evidence

“to prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character.” Fed. R. Evid. 404(b)(1). Such

evidence is admissible, however, “for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or

lack of accident.” Id. 404(b)(2). A four-part test governs the admissibility of

evidence under Rule 404(b). United States v. Cox, 963 F.3d 915, 924 (9th Cir.

                                           4
         Case 9:19-cr-00014-DLC Document 181 Filed 10/15/20 Page 5 of 12



2020).

      Under that test, other acts evidence is admissible if: (1) the evidence tends to

prove a material point; (2) the other act is not too remote in time; (3) the evidence

is sufficient to support a finding that defendant committed the other act; and (4) (in

certain cases) the act is similar to the offense charged.” Id. If the evidence meets

this test, then this Court “must decide whether the probative value is substantially

outweighed by the prejudicial impact under Rule 403.” United States v. Bailey,

696 F.3d 794, 799 (9th Cir. 2012).

      The Rule 404(b) inquiry need not be undertaken, however, if the evidence

regarding the other acts is “inextricably intertwined” with the evidence regarding

the crime charged. United States v. Soliman, 813 F.2d 277, 279 (9th Cir. 1987).

There, such inextricably intertwined evidence should not be treated as other acts

evidence under Rule 404(b) because the “policies underlying the rule are simply

inapplicable when some offenses committed in a single criminal episode become

‘other acts’ [only] because the defendant is indicted for less than all of his actions.”

Id. In short, the “doctrine applies when the acts in question are so interwoven with

the charged offense that they should not be treated as other crimes or acts for

purposes of Rule 404(b).” United States v. Loftis, 843 F.3d 1173, 1177 (9th Cir.

2016).

      The cases in which the inextricably intertwined doctrine applies can be split

                                           5
       Case 9:19-cr-00014-DLC Document 181 Filed 10/15/20 Page 6 of 12



into two general categories. Id. First, is when the evidence “constitutes a part of

the transaction that serves as the basis for the criminal charge.” Id. at 1177–78.

This occurs when “it is clear that particular acts of the defendant are part of, and

thus inextricably intertwined with, a single criminal transaction.” United States v.

Vizcarra-Martinez, 66 F.3d 1006, 1012 (9th Cir. 1995). More precisely, “[t]here

must be a sufficient contextual or substantive connection between the proffered

evidence and the alleged crime to justify exempting the evidence from the

strictures of Rule 404(b).” Id. at 1013.

      This category is most frequently invoked in conspiracy cases “to show the

background and development of the conspiracy.” United States v. Serang, 156

F.3d 910, 915 (9th Cir. 1998). This includes other acts evidence that explains the

nature of the conspiratorial relationship and the manner in which the conspiracy

was undertaken. Id. at 915–16. In other words, in conspiracy cases, evidence of

other conspiratorial undertakings necessarily constitutes a part of the transaction

forming a basis for the charged conduct. Id.; see also United States v. Rizk, 660

F.3d 1125, 1131–32 (9th Cir. 2011).

      Second, are cases where the evidence is necessary “to permit the prosecutor

to offer a coherent and comprehensible story regarding the commission of the

crime.” Loftis, at 1178. This includes evidence that establishes an ongoing

relationship with other actors in the case or to rebut a defendant’s claims that they

                                           6
       Case 9:19-cr-00014-DLC Document 181 Filed 10/15/20 Page 7 of 12



were unaware of the criminal conduct at issue. See United States v. Beckman, 298

F.3d 788, 794 (9th Cir. 2002). It also includes evidence that shares an “important

factual connection” with the charged crimes. United States v. DeGeorge, 380 F.3d

1203, 1220 (9th Cir. 2004).

      Before embarking on its analysis, the Court must discuss the evidence that is

at issue. Mr. Burke appears to argue against the admission of two forms of

evidence. First, there is the portion of Exhibit 72a in which Mr. Burke discusses

the handling of state property tax issues with Mr. Klepper. Second, there is Mr.

Klepper’s follow-up testimony regarding his interpretation of that discussion. The

Court finds that both forms of evidence meet the general relevancy threshold

necessary to entertain admission. As discussed below, the evidence at issue

renders its more or less probable that Mr. Burke engaged in the criminal behavior

alleged in the indictment. Ultimately, given other evidentiary considerations, the

Court will conclude that the first category of evidence remains admissible while

the second category should be excluded.

      The contested portion of Exhibit 72a falls squarely within the inextricably

intertwined doctrine. First, evidence regarding Mr. Burke’s handling of the

Baumgardner’s state taxation matters is inextricably intertwined with the federal

offenses for which he is currently charged. Specifically, Mr. Burke’s handling of

state taxation matters for the Baumgardner’s—whether illegal or not—constitutes

                                          7
       Case 9:19-cr-00014-DLC Document 181 Filed 10/15/20 Page 8 of 12



highly probative evidence regarding their relationship. Mr. Burke has been

charged with six counts of aiding and assisting the Baumgardner’s in filing false

tax returns. As such, the evidence at issue illustrates the development of this

alleged criminal enterprise designed to lessen the Baumgardner’s tax burden at

both the state and federal levels. In short, Mr. Burke’s handling of the

Baumgardner’s federal taxes, which is the focal point of the conduct charged in the

indictment, is not so separate and distinct from his handling of their state taxes so

as to divorce it from the alleged criminal conduct at issue.

      Second, the evidence is necessary to permit the United States to offer a

coherent and comprehensible story of Mr. Burke’s allegedly criminal conduct.

Specifically, the evidence establishes Mr. Burke’s intimate handling of the

Baumgardner’s taxes (both state and federal) and extensive knowledge of their

business operations. The evidence provides a complete picture of Mr. Burke’s

relationship with the Baumgardners and his central role in the assessment of their

tax liability and preparation of required tax forms. As such, the Court finds that

the portion of Exhibit 72a Mr. Burke seeks to have excluded is inextricably

intertwined with the charged crime and thus outside the evidentiary confines of

Rule 404(b).

      However, because there is “nothing wrong with . . . alternative ruling[s],”

the Court will proceed to address whether the evidence would be admissible under

                                           8
       Case 9:19-cr-00014-DLC Document 181 Filed 10/15/20 Page 9 of 12



Rule 404(b) assuming it did not fall within the inextricably intertwined doctrine.

United States v. Rrapi, 175 F.3d 742, 749 (9th Cir. 1999). Turning to the four-part

test governing the admission of Rule 404(b) evidence, the Court first concludes

that the evidence contained in the contested portion of Exhibit 72a tends to prove a

material point. Specifically, the portion of Exhibit 72a at issue can permissibly be

admitted under Rule 404(b) to prove, at a minimum, intent, knowledge, and

identity. The evidence at issue establishes that Mr. Burke: (1) strived to lessen the

Baumgardner’s tax burden often in a dubious manner; (2) had intimate knowledge

of the Baumgardner’s business operations and tax-related issues; and (3) was the

professional tasked with preparing the Baumgardner’s state and federal taxes.

      Second, the Court does not find, and the parties do not seem to argue, that

the other acts evidence is too remote in time to be admitted under Rule 404(b).

Indeed, remoteness is a flexible concept in the Rule 404(b) context and no

particular timeline by which acts become too remote for admission has been

established in the Ninth Circuit. United States v. Vo, 413 F.3d 1010, 1018–19 (9th

Cir. 2005). Third, because the evidence at issue stems from Mr. Burke’s own

admissions, the Court finds that the contested portion of Exhibit 72a sufficiently

establishes Mr. Burke committed the other acts in question.

      Finally, as discussed above, the other acts in question and the offense

charged share sufficient similarities and thus satisfy the final Rule 404(b) inquiry.

                                          9
       Case 9:19-cr-00014-DLC Document 181 Filed 10/15/20 Page 10 of 12



In short, the Court concludes that the contested portion of Exhibit 72a would be

admissible under Rule 404(b) even if this Court found the inextricably intertwined

doctrine was inapplicable.

      Finally, with respect to the portion of Exhibit 72a at issue, the Court does

not find that its probative value is substantially outweighed by the danger of unfair

prejudice so as to require exclusion under Rule 403. Not only is the evidence

highly probative of various issues in this case, but the Court’s use of a limiting

instruction, as it did in the original trial, will effectively minimize any prejudicial

effect. United States v. Mende, 43 F.3d 1298, 1302 (9th Cir. 1995). Based on the

foregoing, Mr. Burke’s motion in limine to exclude the identified portion of

Exhibit 72a will be denied.

      The Court now addresses the issue of Mr. Klepper’s testimony on this same

subject. The ruling Mr. Burke seeks is a broad one, and much of the analysis

outlined above could be applicable to witness testimony regarding the

Baumgardner’s state personal property taxes. The critical question, however, is

whether the Court should exclude the sort of testimony offered by Mr. Klepper

during the original trial. There, after the playing of the contested portion of

Exhibit 72a, Mr. Klepper provided considerable testimony regarding his

interpretation of Mr. Burke’s statement that his approach to the Baumgardner’s

state personal property taxes amounted to getting away with murder. (Doc. 174-1

                                           10
      Case 9:19-cr-00014-DLC Document 181 Filed 10/15/20 Page 11 of 12



at 7–8.) Essentially, Mr. Klepper testified that in his view, Mr. Burke was stating

that he had engaged in illegal activity by avoiding the assessment of state personal

property taxes. (Id.)

      The Court finds that the probative value of this sort of testimonial evidence

is substantially outweighed by its danger of unfair prejudice. Not only is the

legality of Mr. Burke’s approach to state personal property taxation uncertain, but

Mr. Klepper’s testimony unduly approaches the sort of propensity evidence

prohibited by Rule 404(b). The probative value of Mr. Klepper’s testimony that, in

his view, Mr. Burke possibly engaged in the unlawful evasion of state personal

property taxes rests predominately on the notion that he possess the propensity to

engage in the unlawful conduct related to federal taxation at issue here. The Court

also believes that any interpretation of Mr. Burke’s statements should be reserved

to the jury, the ultimate fact finder in this case. The Court will exclude testimony

by Mr. Klepper interpreting Mr. Burke’s statements in the contested portion of

Exhibit 72a previously admitted.

      This does not mean, however, that all testimonial evidence regarding Mr.

Burke’s handling of state personal property taxes would be inadmissible. Some

testimonial evidence analogous to the sort contained in Exhibit 72a may be

admissible for the reasons outlined above. The Court is only excluding

interpretation evidence of the kind provided by Mr. Klepper during the first trial.

                                         11
       Case 9:19-cr-00014-DLC Document 181 Filed 10/15/20 Page 12 of 12



      Accordingly, IT IS ORDERED that Mr. Burke’s motion (Doc. 173) is

GRANTED in part and DENIED in part as set forth previously in this Order,

subject to renewal at trial if such evidence is actually offered.

      DATED this 15th day of October, 2020.




                                           12
